CONCURRING IN PART
Ekwall, Judge:
I concur in the holding of the majority that the protests should be sustained in part, but, to my mind, the evidence is insufficient to enable the court to render a judgment order upon which the collector could reliquidate the various entries. Therefore, it seems to this member of the court that the evidence should be clarified as to the percentages “of the merchandise.” Whether these percentages are based upon weight or value does not appear. It is noted that the appraiser’s report in evidence (exhibit 3) states that the percentages given by him, viz, 60 per centum, 20 per centum, 17 per centum, and 3 per centum are given in lieu of weights, for the reason that the merchandise was not weighed at the time of examination.
Entry was made in each case at a unit value of $45 per long ton, as invoiced. This value was accepted by the appraiser, as shown by the check marks on the summary sheets in evidence. The collector assessed duty in each case upon the basis of an ad valorem rate, i. e., 15 per centum under paragraph 372 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade (T. D. 51802), based upon the appraised values. In order that this court may render a certain and definite judgment order, it seems to me that the case should be restored to the docket in order that the record may be clarified as to the basis for the percentages which the majority opinion finds entitled to entry free of duty.